UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 07-2076



CARLTON SHAW,

                Plaintiff - Appellant,

          v.


BEAUFORT COUNTY SHERIFF’S OFFICE,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Beaufort.    Sol Blatt, Jr., Senior District
Judge. (9:05-cv-03253-SB)


Submitted:   October 31, 2008            Decided:   November 13, 2008


Before MICHAEL, MOTZ, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Chalmers C. Johnson, Renton, Washington, for Appellant. Mary Bass
Lohr, HOWELL, GIBSON & HUGHES, P.A., Beaufort, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Carlton Shaw appeals the district court’s order accepting

the recommendation of the magistrate judge and granting judgment

for the Beaufort County Sheriff’s Office in Shaw’s employment

discrimination action. We affirm the district court’s finding that

the   complaint   is   subject   to   dismissal   without   prejudice   for

insufficient service of process.*

           We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court

in its analysis of the service of process issue.              See Shaw v.

Beaufort County Sheriff’s Office, No. 9:05-cv-03253-SB, 2007 WL

2903940 (D.S.C. Oct. 1, 2007).            We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.

                                                                 AFFIRMED




      *
      Because we agree with the district court that service of
process was not properly effected, we have not considered, and do
not address, the court’s alternative conclusion that Shaw’s
complaint fails on its merits.

                                      2